DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2021 has been entered. 
Response to Arguments
The applicant argues in the response filed 05/17/2021 that prior art Freudenthal in view of Lubock do not disclose the woven metal is configured to inhibit cell ingrowth and seems to disclose promoting cell growth. However it is to be noted that the preset invention does not disclose the specific mechanism that inhibits cell ingrowth. A specific coating, material used, structural form of the device is not disclosed that will inhibit cell growth, just that the device is removed and can inhibit cell growth (paragraph 37). Therefore, the limitation of inhibiting cell growth will be examined broadly in light of the specification, for instance, if the device is removed, and/or made of the same material. Freudenthal does disclose in paragraph 42, 44, 102 that the device can be removed. Paragraph 104 further disclose the device is made of a similar nitinol tube similar to that of the present invention.  Paragraph 91 of Freudenthal does disclose that “tissue can even inappropriate” to allow for cell growth. Based on the similarities of the material used and removal of the device, the examiner maintains that Freudenthal would disclose a device that would inhibit cell ingrowth. 
The applicant further argues that “Lubock does not disclose cone-shaped elements or a shaft extending from a center of a cone shaped elements”. However, Lubock does disclose multiple embodiments as seen in figure 12a-13b of devices with three different expanded portions with a shaft extending form the center of each portion to an adjacent expanded portion. The shapes with respect to the umbrella, square, disk, toroid, and/or the figures can be interpreted as being similar, capable of reading on, or easily substituted for the “bulbous element’ or even the cone shapes.  Further, based on the three expanded portions, Lubock would be able to read on the limitation of having a bulbous element extending from a shaft from a center of “cone shaped element” since a third expanded element (bulbous element) extends from a center of a shape, which can be the cone shape element, by a shaft. Further limitations and/or arguments are needed with respect to why the different shapes have different purposes thereof. The examiner maintain the rejection below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2006/0224183 to Freudenthal in view of U.S. Patent Publication 2015/0133989 to Lubock.
As to claims 1, 7, 13, Freudenthal  discloses a collapsible medical device capable of occluding an opening used for fetoscopic surgery in a patient (paragraph 1, the device is capable of being used in a fetoscopic surgery), comprising: a tubular woven metal or polymer fabric comprised of a plurality of braided metal/polymer strands (a single wire 10 is used, the plurality of braided wires can comprise the extra filaments as disclosed in paragraph 104 for the membrane, or the wires with respect to the embodiment of figure 14a, 20), said woven metal/polymer fabric having an expanded preset configuration comprising an hourglass-shaped element (figure 2b, 7a-d) having a first cone-shaped element (20) coupled to a second cone-shaped element (30) at a juncture that comprises a waist (40), and wherein the woven metal fabric is configured to inhibit cell ingrowth when implanted in the patient (paragraph 38, 42, 102, discloses the device can be removed which would mean cell growth is inhibited 
Lubbock teaches a similar device having first and cone shaped elements each having a maximum diameter of about 5 mm (paragraph 126, the expanded state can be from 3-60mm, which would mean an expanded state from 3-5mm, as disclosed would be a maximum diameter of about 5 mm), and a shaft (220 in figure 12c or the shaft connecting the discs 13b) extending from a center of the first cone-shaped element and a bulbous element (212, figure 12c, or an end 
As to claim 2, 8, 14, with the device of Freudenthal and Lubock above, Freudenthal discloses the first cone-shaped element coupled is the same size as the second cone-shaped element (figure 13g, or paragraph 74, Lubbock also teaches a similar sized cone elements, figure 12c,13b). 
As to claim 3, 9, 15, with the device of Freudenthal and Lubock above, Freudenthal discloses the first cone shaped element is oriented in an inverted matter with respect to the second cone-shaped element (figure 2b, 13g, Lubbock also teaches the inverted matter 13b). 

As to claim 5, 11, 17, with the device of Freudenthal and Lubock above, Lubock further teaches discloses a clamp located at a distal end of the tubular woven metal/polymer fabric (30, paragraph 110, as seen in figure 6k), the clamp configured for detachable coupling to a guidewire (paragraph 110 via 110, as seen in figure 6k with hollow clamps).
As to claim 6, 12, 18, with the device of Freudenthal and Lubock above, Lubock further teaches discloses a second clamp (32) located at a proximal end of the tubular woven metal/polymer fabric, the clamp configured for detachable coupling to a guide wire. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771